NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             AUG 13 2012

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 11-30210

              Plaintiff - Appellee,              D.C. No. 4:10-cr-00073-BLW-10

  v.
                                                 MEMORANDUM*
VERONICA CRUZ-JIMENEZ,

              Defendant - Appellant.


                   Appeal from the United States District Court
                             for the District of Idaho
                 B. Lynn Winmill, Chief District Judge, Presiding

                            Submitted August 9, 2012**
                               Seattle, Washington

Before: GRABER, RAWLINSON, and BLACK***, Circuit Judges.

       Appellant Veronica Cruz-Jimenez (Cruz-Jimenez) challenges her conviction

for conspiracy to distribute methamphetamine. Cruz-Jimenez asserts that a new

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Susan H. Black, United States Senior Circuit Judge for
the Eleventh Circuit, sitting by designation.
trial is warranted because the district court improperly admitted a non-testifying

co-conspirator’s statement regarding Cruz-Jimenez’s involvement in the

conspiracy.

      The district court properly admitted the co-conspirator’s statement pursuant

to Federal Rule of Evidence 801(d)(2)(E) because Cruz-Jimenez actively

participated in the conspiracy to distribute methamphetamine and the statement

was made in furtherance of the conspiracy. See United States v. Bridgeforth, 441

F.3d 864, 869 (9th Cir. 2006). Because the statement was admissible as a co-

conspirator statement, Cruz-Jimenez’s Confrontation Clause rights were not

violated. See id. at 868-69.

      Even if the district court erred in admitting the statement, any error was

harmless given the substantial evidence of Cruz-Jimenez’s involvement in the

conspiracy. See United States v. Hardy, 289 F.3d 608, 613 (9th Cir. 2002), as

amended; see also United States v. Gonzalez-Flores, 418 F.3d 1093, 1102 (9th Cir.

2005).

      AFFIRMED.




                                          2